Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert D. Fish on 02/26/2021.
The application has been amended as follows:
In the claim:
In claim 10, at line 1, “claim 9” has been changed to --claim 1--.

Allowable Subject Matter
Claims 1-7 and 10-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a first sub-controller coupled to the controller, wherein the first sub-controller is configured to receive an instruction from the controller, and electronically combine the first output beam based on the instruction; and wherein the instruction is to electronically combine the first and second output beams to position the first combined beam across a combined output area”. These features reflect the application’s invention and are not taught by the pertinent prior arts Ebling (US 7042420), Artemenko (US 20140077995), Kasahara (US 6262688) and Berger (US 20040125374). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Ebling, Artemenko, Kasahara and Berger to include features of amended claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845